Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filed on 07/03/2020.  Claims 1-6, 8-11, and 13-22 are pending.  Claims 1, 14, 16, and 17 are independent.  Claims 4 and 8 have been withdrawn.  Claims 7 and 12 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/03/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first and second locking members are adapted to interact in order to prevent an increase of the distance between the ball-of-the-thumb 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5, 6, 9-11, 13 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a)  The limitation “the bar further comprising a sidewall extending on one side of the recess, the sidewall consisting of a flat continuous surface that conforms to a plane” in claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  The specification is completely silent on whether the sidewall of the bar (13, Figs. 1-2) is flat or curved.  Figures 1, 2, and even 3B are not sufficient to support such limitation.  The sidewall can be either flat or not flat, such as curved or concave.
b) The limitation “wherein the first spring and the second spring are enclosed between the locking element and the second handle element” in claim 22 does not have sufficient support in the disclosure and is considered as new material.  The specification is silent on that limitation while the drawing (such as Figures 1-3B) shows that there is a gap between the locking element and the second handle element and neither the first spring 41 nor the second spring  42 is enclosed (or close in on all sides) between the locking element and the second handle element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13-17, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US Pub. No.: 2007/0179524).
Regarding claims 1, 2, 5, 6, 9, 10, 13-17, 19, 20, and 22, Weber discloses a surgical instrument (100, Figs. 1-4) comprising a surgical instrument handle (50, Figs. 1-4) for the surgical instrument with a first/pistol handle element (the upper handle part, Figs. 1-4 and see Figure below) which can be rigidly connected to one of a shaft component and an actuating element of a surgical instrument (Figs. 1-4), wherein an index-finger rest (lower side of the upper handle part which is fully capable for an index finger to hold onto, Figs. 1-4 and see Figure below) and a ball-of-the-thumb rest (an upper side of the upper handle part which is fully capable for an ball of the thumb to hold onto, Figs. 1-4 and see Figure below) are formed on the first handle element, a second/trigger handle element (the lower handle part, Figs. 1-4 and see Figure below) .

    PNG
    media_image1.png
    561
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    918
    644
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3, 11, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US Pub. No.: 2007/0179524) as applied to claims 1 and 17 above, and further in view of Downey et al. (US Pub. No.: 2009/0299141).
Regarding claims 3, 11, 18, and 21, Weber discloses substantially all the limitations of claims as taught above but fails to disclose that the first spring and second spring are leaf springs.
Downey teaches, in the same field of endeavor (surgical instrument handle), a surgical handle comprising a spring which is a leaf spring (678, Fig. 7B) for applying pressure on different parts of the handle.
Before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the springs of Weber to be leaf springs as taught by Downey as an simply substitution of one known type of spring to another known type of spring for applying pressure on different parts of the handle.
Claims 3, 11, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US Pub. No.: 2007/0179524) as applied to claims 1 and 17 above, and further in view of Storz (US Pub. No.: 2007/0032811).

Storz teaches, in the same field of endeavor (surgical instrument handle), a surgical handle comprising a spring which is a leaf spring (12, Fig. 1) for applying pressure on different parts of the handle.
Before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the springs of Weber to be leaf springs as taught by Storz as an simply substitution of one known type of spring to another known type of spring for applying pressure on different parts of the handle.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 6, 9-11, and 13-22 have been considered but are moot in view of new ground(s) of rejection.  In response to the argument(s) on pages 9-10 of the remarks, the limitation “the bar further comprising a sidewall extending on one side of the recess, the sidewall consisting of a flat continuous surface that conforms to a plane” in claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  The specification is completely silent on whether the sidewall of the bar (13, Figs. 1-2) is flat or curved.  Figures 1, 2, and even 3B are not sufficient to support such limitation.  The sidewall can be either flat or not flat, such as curved or concave.  Weber discloses that the bar further comprises a sidewall (see Figure below) extending on one side of the recess, the sidewall consisting of a flat continuous surface that conforms to a plane (the sidewall consist of a flat continuous surface that conform to a plane in the same way as the sidewall of the 
In response to the arguments on pages 10-11 of the remarks, Weber discloses that the second spring (43) is attached to the first/pistol handle (Fig. 2) and bearing directly against the second side of the thumb rest (see Figure below for the part defining the thumb rest) to preload the first locking member toward the second locking member (the spring 43 is directly bearing against the second side of the thumb rest, Fig. 2 and Figure below) to preload the first locking member toward the second locking member).
In response to the argument(s) on pages 11-12 of the remark, Weber discloses that the first handle element defines a single continuous recess (see Figure below and 
In response to the argument(s) on pages 12 of the remark, Weber discloses that the articulating point (see Figure below) of the locking element is located on the first handle element in between the index finger rest and the ball-of-the-thumb rest (the articulating point is located on the first handle element in between the index finger rest and the ball-of-the-thumb rest as shown in the Figure below), and the thumb rest and locking tooth being located distally from the articulating point (see Figure below)

    PNG
    media_image1.png
    561
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    918
    644
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/       Primary Examiner, Art Unit 3771